Citation Nr: 0739949	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-29 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
type II, with erectile dysfunction, currently rated as 20 
percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The veteran had active military service from April 1964 to 
April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.           

By an October 2003 rating action, the RO granted the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD), and assigned a 30 
percent disability rating, effective from November 27, 2002.  
In August 2004, the veteran filed a notice of disagreement 
regarding the effective date of the service connection award.  
A statement of the case was issued in September 2005.  
However, there is no indication from the information of 
record that the veteran filed a substantive appeal (VA Form 
9).  The Board may only exercise jurisdiction over an issue 
after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2007); Roy v. Brown, 5 Vet. App. 
554 (1993).  (Emphasis added.)  Accordingly, the issue of 
entitlement to an effective date prior to November 27, 2002, 
for the grant of service connection for PTSD is not before 
the Board for appellate consideration.

The issue of entitlement to a TDIU between September 17, 2004 
and May 8, 2006, on an extraschedular basis, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected diabetes mellitus 
requires a hypoglycemic agent and restricted diet; it does 
not require insulin.    

2.  For the period of time from September 17, 2004 through 
May 8, 2006, the veteran's service-connected disabilities 
were PTSD, rated at 30 percent, and diabetes mellitus, type 
II, rated at 20 percent; his combined evaluation was 40 
percent.  

3.  In view of the July 2006 rating action in which the RO 
found that the veteran's PTSD had resulted in total 
occupational and social impairment and granted a 100 percent 
disability rating, effective from May 9, 2006, the veteran's 
claim for a TDIU from May 9, 2006 is moot.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus, type II, with erectile dysfunction, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.119, Diagnostic 
Code 7913 (2007). 

2.  The schedular criteria for a TDIU from September 17, 2004 
through May 8, 2006 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.16 (2007).  

3.  The claim for a TDIU from May 9, 2006 is dismissed.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.16(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the appellant with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
September 2004 letter sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in September 2004 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the April 
2005 RO decision that is the subject of this appeal in its 
September 2004 letter.  Accordingly, the RO provided proper 
VCAA notice at the required time.

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, as well as the type of 
evidence necessary to establish a rating or effective date of 
an award (see supplemental statement of the case dated in 
July 2006) but such notice was not provided prior to the 
initial decision of the RO.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As to this timing 
deficiency, the Board is cognizant of recent Federal Circuit 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court, the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the earlier holding of the Veterans Court in Sanders 
that an appellant before the Veterans Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for a rating in excess of 20 
percent for diabetes mellitus, type II, with erectile 
dysfunction, and against the claim for TDIU from September 
17, 2004 to May 8, 2006, which moots any question regarding 
the appropriate disability rating or effective date to be 
assigned.  Such a lack of timely notice did not affect or 
alter the essential fairness of the RO's decision.  While the 
veteran does not have the burden of demonstrating prejudice, 
it is pertinent to note that the evidence does not show, nor 
does the veteran contend, that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran received VA 
examinations in September 2003, January 2005, February 2005, 
and May 2006, which were thorough in nature and adequate for 
the purposes of deciding these claims.  The Board finds that 
the medical evidence of record is sufficient to resolve this 
appeal, and the VA has no duty to provide another examination 
or a medical opinion.  38 C.F.R. §§ 3.326, 3.327 (2007).

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.



II.  Increased Rating - Diabetes Mellitus

Factual Background

In April 2001, the veteran filed a claim of entitlement to 
service connection for diabetes mellitus, as a residual of 
Agent Orange exposure.  

In November 2001, the RO received private medical records, 
dated from February to July 2000.  The records show that in 
February 2000, the veteran was diagnosed with diabetes 
mellitus, type II, early, mild.  

In April 2002, the veteran underwent a VA examination.  At 
that time, he stated that in 2000, he was diagnosed with 
diabetes and was started with medication, Glucophage.  At 
present, he took Glucophage twice a day, was on a sugar-free 
diet, and saw his primary care physician every six months.  
According to the veteran, his sugar had been under control.  
He denied any hospitalizations for ketoacidosis or 
hypoglycemic reactions.  The veteran indicated that following 
a recent eye examination, he was told that he had macular 
degeneration.  He noted that his activities were limited by 
his diabetes in that he did not feel like he had any 
strength.  Following the physical examination, the diagnosis 
was diabetes mellitus.  The examiner stated that the veteran 
had denied any cardiac, vascular, neurologic, or nephrologic 
problems from the diabetes.  Because of the claimed macular 
degeneration, the examiner referred the veteran for an eye 
examination, which was conducted in April 2002.  Following 
the examination, the diagnosis was early cataracts and a few 
macular drusen.  The examiner indicated that there was no 
disability.   

By a March 2002 rating action, the RO granted the veteran's 
claim for service connection for diabetes mellitus, type II, 
as a residual of Agent Orange exposure.  At that time, the RO 
assigned a 20 percent disability rating under Diagnostic Code 
7913, effective from April 9, 2001, for the veteran's 
service-connected diabetes mellitus, type II.   

In September 2004, the veteran requested that his service-
connected diabetes mellitus, type II, be reevaluated for a 
higher rating.

A VA examination was conducted in January 2005.  At that 
time, the examiner stated that the veteran was diagnosed with 
diabetes in 2000 and had been on medication since that time.  
According to the veteran, he took Glucophage four times a day 
and followed a diabetic diet.  He saw his VA physician every 
four to six months.  The veteran noted that his diabetes was 
very well controlled.  The examiner indicated that the 
veteran's complications included some blurry vision, but the 
last evaluation showed no retinopathy.  The veteran was 
impotent and had hyperlipidemia.  He denied any chest pain, 
pain in the legs, peripheral vascular disease, neuropathy, 
hypertension, or nephropathy.  The veteran also denied any 
hospitalizations for ketoacidosis or hypoglycemic reactions.  
Upon physical examination, the veteran's feet showed no 
evidence of neuropathy and his testicle size was normal.  The 
assessment was that the veteran had been a diabetic since 
2000 and was on oral medications, and that his complications 
from the diabetes included erectile dysfunction and 
hyperlipidemia.  The examiner noted that the veteran had very 
good control of his diabetes.

In February 2005, the veteran underwent a VA eye examination.  
At that time, he stated that he had no known eye disease.  
Following the physical examination, the diagnosis was 
diabetes mellitus without ocular complications.  The examiner 
stated that there was no evidence of diabetic retinopathy.  
There was trace age-related cataracts in each eye.  

In March 2005, the RO received VA Medical Center (VAMC) 
outpatient treatment records, dated from June 2001 to 
February 2005.  The records show intermittent treatment for 
the veteran's service-connected diabetes mellitus, type II.          

By an April 2005 rating action, the RO recharacterized the 
veteran's service-connected diabetes mellitus, type II, as 
diabetes mellitus, type II, with erectile dysfunction, and 
continued the 20 percent disability rating.  The RO also 
granted a special monthly compensation based on loss of use 
of creative organ, effective from January 25, 2005.  

In May 2006, the veteran underwent a VA examination.  At that 
time, the examiner stated that the veteran took oral 
medication to control his diabetes.  The veteran was also on 
a restricted or special diet.  He was not restricted in 
strenuous activities and there were no reported episodes of 
hypoglycemic reactions or ketoacidosis.  The veteran did not 
have symptoms of diabetic related peripheral vascular disease 
in the lower extremities and he did not have visual symptoms 
related to diabetes.  There were no symptoms of peripheral 
neuropathy or nephropathy related to diabetes.  The diagnosis 
was diabetes mellitus, type II.  Following the May 2006 VA 
examination, the examiner provided an addendum to the May 
2006 VA examination report and noted that he had reviewed the 
veteran's claims file.  According to the examiner, the May 
2006 VA examination had not changed.  The diagnosis was 
uncomplicated diabetes mellitus, well controlled.

Analysis

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2005), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2007).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Rating Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with the impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2007).   

Although the evaluation of a service-connected disability 
requires a review of the appellant's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Although VA is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).  Diagnostic Code 7913 provides 
the following levels of disability.

20 % Requiring insulin and restricted 
diet, or; oral hypoglycemic agent and 
restricted diet;

40 % Requiring insulin, restricted diet, 
and regulation of activities;

60 % Requiring more than one daily 
injection of insulin, restricted diet, 
and regulation of activities (avoidance 
of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a 
diabetic care provider, plus 
complications that would not be 
compensable if separately evaluated;

100 % Requiring more than one daily 
injection of insulin, restricted diet, 
and regulation of activities, (avoidance 
of strenuous occupational and 
recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations 
per year or weekly visits to a diabetic 
care provider, plus either progressive 
loss of weight and strength or 
complications that would be compensable 
if separately evaluated.

Note (1). Evaluate compensable 
complications of diabetes separately 
unless they are part of the criteria used 
to support a 100 percent evaluation. 
Noncompensable complications are 
considered part of the diabetic process 
under DC 7913.

The veteran contends, in essence, that his diabetes is more 
disabling than currently evaluated.  He asserts that his 
diabetes results in functional impairment, to include loss of 
strength.  In this regard, lay statements are considered to 
be competent evidence when describing symptoms of a disease 
or disability or an event.  However, symptoms must be viewed 
in conjunction with the objective medical evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

It is undisputed that the veteran takes oral medication for 
his diabetes and that he is on a restricted diet.  However, 
these two factors are consistent with the current 20 percent 
rating.  A review of the entire record is negative for any 
indication that the veteran's diabetes has necessitated 
insulin.  Likewise, he has not had episodes of ketoacidosis 
or hypoglycemic reactions requiring hospitalization or twice 
monthly visits to a diabetic care provider.  

The Board recognizes that in the veteran's April 2002 VA 
examination, he stated that his activities were limited by 
his diabetes in that he did not feel like he had any 
strength.  However, in the May 2006 VA examination, the 
examiner indicated that the veteran was not restricted in 
strenuous activities.  Regardless of whether the veteran must 
regulate his activities, as stated above, there is no 
indication in the record that his diabetes requires the use 
of insulin.  The criteria for higher ratings to 40, 60, and 
100 percent all include the requirement of insulin therapy.  
In the absence of any evidence which indicates the veteran's 
diabetes is treated with insulin, a rating in excess of 20 
percent is not warranted.  

The Board also recognizes that in the veteran's April 2002 VA 
examination, the veteran noted that he had been told that he 
had macular degeneration.  However, a subsequent eye 
examination showed that there was no disability except for 
early cataracts and a few macular drusen.  In addition, in 
the veteran's February 2005 VA examination, the examiner 
reported that the veteran had diabetes mellitus without 
ocular compilations and that there was no evidence of 
diabetic retinopathy.  Moreover, the examiner linked the 
veteran's cataracts to the veteran's age.  Thus a separate 
disability rating for diabetic retinopathy may not be 
assigned under 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 
(1).  

VA medical records show the veteran has an additional 
residual of the diabetes, sexual (erectile) dysfunction.  
Sexual dysfunction in turn is rated, by analogy, to "penis 
deformity, with loss of erectile power", under Diagnostic 
Code 7522.  See 38 C.F.R. § 4.20 (2007).  The Rating Schedule 
provides a 20 percent rating for deformity of the penis with 
loss of erectile power.  This is a conjunctive set of 
criteria, meaning both must be present to warrant 
compensation at the sole authorized level of 20 percent.  See 
Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).  The 
Board observes that in an April 2005 rating decision, the RO 
determined that erectile dysfunction should be included as 
part of the service-connected diabetes.

Here, the medical evidence does not include any finding of a 
penile deformity.  Where, as here, the criteria for a 
compensable rating under a diagnostic code are not met, a 
noncompensable rating is assigned.  See 38 C.F.R. § 4.31 
(2007).  Therefore, although sexual dysfunction is present as 
a complication of the service-connected diabetes mellitus, it 
is noncompensable and therefore is not to be rated separately 
pursuant to Note (1), noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  The Board parenthetically notes that the RO has 
granted special monthly compensation based on loss of use of 
a creative organ under 38 U.S.C.A. § 1114(k), effective from 
January 25, 2005.  

In light of the above, since no medical evidence shows that 
the veteran requires insulin to control his diabetes 
mellitus, type II, with erectile dysfunction, the Board finds 
that the preponderance of the evidence is against his claim 
for an evaluation in excess of 20 percent.  The Boards has 
considered the doctrine of reasonable doubt; however, because 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application and the claim must 
be denied.  38 U.S.C.A. § 5107(b);Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App 49, 55- 57 (1990). 

The Board further finds that there is no evidence of any 
unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's diabetes mellitus, 
which would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).


III.  TDIU

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   

In September 2004, the veteran filed a claim asserting that 
he was entitled to a total disability rating based upon 
individual unemployability due to his service- connected 
disabilities.  Because the veteran's schedular ratings 
changed over time, the Board has examined his claim for TDIU 
in two parts: the first period between September 17, 2004 and 
May 8, 2006, and the second period from May 9, 2006.

TDIU from September 17, 2004 through May 8, 2006

For this time period, service connection was in effect for 
the following conditions: post-traumatic stress disorder, 
evaluated as 30 percent disabling, and diabetes mellitus, 
type II, evaluated as 20 percent disabling.  The veteran's 
combined evaluation was 40 percent, which does not meet the 
minimum schedular requirements for a TDIU.  See 38 C.F.R. § 
4.16(a).  It is the established policy of VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Rating boards should refer to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of this 
matter to appropriate VA officials.  This matter is addressed 
in the remand below.


TDIU from May 9, 2006

On May 9, 2006, the veteran underwent a VA PTSD evaluation.  
At that time, he stated that he was not employed.  The 
examiner reported that the veteran was functioning very 
poorly from a combination of dementia and PTSD.  According to 
the examiner, the veteran appeared to have significant 
dementia.  He had impairment in memory and impaired 
calculation beyond simple addition and subtraction.  The 
veteran had impairment in executive functioning and he did 
not drive anymore because he would get lost.  He had trouble 
finding words he wanted to use.  The veteran was also 
irritable, had difficulty concentrating, and had problems 
falling or staying asleep.  He had anxiety attacks about once 
a week.  The examiner noted that at present, it would be 
difficult, if not impossible, for the veteran to be employed.  
According to the examiner, the veteran was unable to 
concentrate or stay well-groomed, and, as such, he could not 
work.  The examiner also noted that the veteran's sleep 
problems caused him to be tired and he had flashbacks which 
were severe.  The veteran had emotional distress several 
times a week and his feelings of affection were impaired.  
The pertinent diagnoses were PTSD and dementia of unknown 
etiology.  The examiner stated that the veteran was not 
capable of managing his financial affairs and assigned a GAF 
score of 41.  As defined in DSM-IV, a GAF score of 41 to 50 
is defined as serious symptoms or any serious impairment in 
social, occupational, or school functioning.  

By a July 2006 rating action, the RO increased the disability 
rating for the veteran's service-connected PTSD from 30 
percent to 100 percent disabling, effective from May 9, 2006.  

In VA O.G.C. Prec. Op. No. 6-99, VA's General Counsel held 
that a claim for TDIU may not be considered when a schedular 
100-percent rating is already in effect.  As the RO has 
granted a 100 percent schedular rating for the veteran's PTSD 
effective as of May 9, 2006, the claim for a TDIU from that 
date must be dismissed as moot.  See Green v. West, 11 Vet. 
App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 52375 
(1999); see also Morris v. Principi, 239 F.3d 1292, 1296 
(Fed. Cir. 2001).


ORDER

A rating in excess of 20 percent for diabetes mellitus, type 
II, with erectile dysfunction, is denied.  

Entitlement to a TDIU on a schedular basis from September 17, 
2004 through May 8, 2006, is denied.  

The claim of entitlement to an award of TDIU from May 9, 
2006, is dismissed.


REMAND

By rating action of the RO in July 2006, the RO increased the 
disability rating for the veteran's service-connected PTSD 
from 20 percent to 100 percent disabling, effective from May 
9, 2006.  Such action in the RO's view rendered moot the 
question of TDIU entitlement from May 9, 2006.  However, the 
veteran filed his TDIU claim in September 2004 and, as noted 
above, the issue that remains on appeal is entitlement to a 
TDIU from September 17, 2004 through May 8, 2006, on an 
extraschedular basis.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, in the case of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet these schedular percentage 
standards, the case should be submitted to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration.  38 C.F.R. § 4.16(b).

VA regulations provide that in exceptional cases where the 
schedular evaluations are found to be inadequate, an extra- 
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2007).

A total rating for compensation purposes based on 
unemployability will be granted when the evidence shows that 
the veteran, by reason of his service-connected disabilities, 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341 (2007).

In light of the above, given that the matter of entitlement 
to a TDIU from September 17, 2004 through May 8, 2006, on an 
extraschedular basis, has not to date been the subject of 
initial RO development or adjudication, a remand is required 
to facilitate the completion of such actions.  

Accordingly, the case is REMANDED for the following action:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 38 
C.F.R. § 3.159 (2007), the veteran must be 
provided notice of what additional 
information and evidence are still needed 
to substantiate his claim for entitlement 
to a TDIU from September 17, 2004 through 
May 8, 2006, on an extraschedular basis, 
including evidence of any industrial 
impairment due to his service-connected 
disabilities during the aforementioned 
period of time.  38 C.F.R. § 3.321(b)(1) 
(2007).  The veteran must also be notified 
of what portion of that evidence VA will 
secure, and what portion he himself must 
submit and advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  The veteran must also 
be informed that, if requested, VA will 
assist him in obtaining relevant evidence, 
provided that he furnishes sufficient, 
identifying information and written 
authorization.

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded.

2.  The veteran must also be advised that 
employment records, to include statements 
from current or former supervisors and co-
workers, would be relevant with respect to 
whether a TDIU from September 17, 2004 
through May 8, 2006, on an extraschedular 
basis, is warranted.   

3.  Lastly, the veteran's claim of 
entitlement to a TDIU from September 17, 
2004 through May 8, 2006, on an 
extraschedular basis, must be initially 
adjudicated based on a de novo review of 
all pertinent evidence and consideration 
of all pertinent legal criteria.  If so 
warranted, referral of the matter to the 
VA's Under Secretary for Benefits or the 
VA's Director of the Compensation and 
Pension Service must be undertaken.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


